955 F.2d 48
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Adriena Louise SAMUELS, Defendant-Appellant.
No. 90-50355.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 4, 1992.Decided Feb. 18, 1992.

Before TANG, KOZINSKI and TROTT, Circuit Judges.
ORDER*
The sentence is vacated and the case remanded for resentencing in accord with recent amendments to the United States Sentencing Guidelines as applicable.   See U.S.S.G.App. C (amendment 329) (amending Guidelines section 2J1.6 to take into account the possibility that a defendant already may have been sentenced on an underlying offense at the time of her sentencing for failure to appear);  U.S.S.G. § 1B1.10(d) (making amendment 329 retroactive);  U.S.S.G.App.C.  (amendment 423) (amending section 1B1.10 to remove restriction that prevented sentenced convicts from taking advantage of retroactive changes in the Guidelines that lowered the convict's guideline range by less than six months).
VACATED and REMANDED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3